UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4362


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN CARLOS SANCHEZ-GARCIA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cr-00214-FDW-DSC-1)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


T. Richmond McPherson III, MCGUIREWOODS, LLP, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Carlos Sanchez-Garcia pled guilty, pursuant to a written plea agreement, to

conspiracy to produce fraudulent identification documents, 18 U.S.C. § 1028(f), (b)(1)

(2012); aggravated identity theft, 18 U.S.C. § 1018A(a)(1) (2012); and unlawful

possession of a firearm by an alien, 18 U.S.C. § 922(g)(5) (2012), and was sentenced to a

total term of 54 months’ imprisonment. Sanchez-Garcia noted a timely appeal. Counsel

for Sanchez-Garcia has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting that there are no meritorious grounds for appeal but questioning whether

Sanchez-Garcia received ineffective assistance of counsel. * Although advised of his right

to file a pro se supplemental brief, Sanchez-Garcia has not done so.

       “Claims of ineffective assistance of counsel may be raised on direct appeal only

where the record conclusively establishes ineffective assistance. Otherwise, the proper

avenue for such claim is a 28 U.S.C. § 2255 [(2012)] motion filed with the district court.”

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010) (internal citation

omitted). We find that ineffectiveness does not conclusively appear on the face of the

record. In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Sanchez-Garcia, in writing, of the


       *
        Sanchez-Garcia’s counsel also questions the validity of the appeal waiver in the
plea agreement. Because the Government does not seek to enforce the waiver, and we
will not enforce the waiver sua sponte, we have reviewed the case in accordance with
Anders. See United States v. Jones, 667 F.3d 477, 486 (4th Cir. 2012).


                                            2
right to petition the Supreme Court of the United States for further review. If Sanchez-

Garcia requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Sanchez-Garcia. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             3